December 11, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        FRANK ERNEST GOMEZ, Appellant

NO. 14-11-00659-CR                         V.

                          THE STATE OF TEXAS, Appellee


                        ________________________________

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED.
      We further order this decision certified below for observance.